    Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 1 of 30




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

TROY HENDRIX,

                    Plaintiff,
                                                  COMPLAINT
      vs.
                                             JURY TRIAL REQUESTED
ANTHONY J. ANNUCCI, Acting
Commissioner, Department of Corrections               9:20-cv-743 (GTS/TWD)
and Community Supervision; DR. JOHN
MORLEY, DOCCS Deputy Commissioner &
Chief Medical Officer; JAMES
O’GORMAN, Deputy Commissioner for
Correctional Facilities; DR. CARL
KOENIGSMANN, former DOCCS Deputy
Commissioner & Chief Medical Officer;
JOSEPH BELLNIER, former DOCCS
Deputy Commissioner for Correctional
Facilities; PATRICK REARDON,
Superintendent of Marcy Correctional
Facility; JUSTIN THOMAS, former
Superintendent of Marcy Correctional
Facility; JOHN COLVIN, former
Superintendent of Five Points Correctional
Facility; PAUL CHAPPIUS, former
Superintendent of Elmira Correctional
Facility; JOHN or JANE DOES 1-5, members
of the DOCCS SHMC at Elmira Correctional
Facility; JOHN or JANE DOES 6-10,
members of the DOCCS SHMC at Marcy
Correctional Facility; JOHN or JANE DOES
11-15, members of the DOCCS SHMC at
Five Points;

                    Defendants.
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 2 of 30




        Plaintiff Troy Hendrix (“Plaintiff” or “Mr. Hendrix”), by his counsel Sidley Austin LLP,

as and for this Complaint, alleges the following:

                                         INTRODUCTION

        1.      This is a civil rights action for injunctive and declaratory relief, as well as

compensatory and punitive damages, under 42 U.S.C. § 1983 for violations of Mr. Hendrix’s

rights to due process under the Fourteenth Amendment to the United States Constitution and to

be free from cruel and unusual punishment under the Eighth Amendment to the United States

Constitution.

        2.      For over 11 consecutive years, Mr. Hendrix was subjected to long-term,

cumulative, and continuous punishment by being placed in solitary confinement in a Special

Housing Unit (“SHU”) 1 while in the custody of the New York Department of Corrections and

Community Supervision (“DOCCS”). Mr. Hendrix has been confined alone in a small cell for at

least 23 hours a day. He is denied meaningful human contact for extended periods; he has, on at

least one occasion, gone almost three months without human interaction. Although he has not

done anything while incarcerated to warrant such extreme treatment, Mr. Hendrix has fewer

rights and privileges than people do in the general prison population. He eats alone from a tray

provided to him through a slot in his door and has been denied access to therapeutic or mental




1
  Mr. Hendrix uses the term “solitary confinement” to refer to his confinement in the SHU under
Administrative Segregation (“Ad Seg”) status, including his continued solitary confinement in the
Residential Mental Health Unit (“RMHU”). The National Commission on Correctional Health Care
(“NCCHC”) similarly defines solitary confinement as “the housing of an adult or juvenile with minimal
to rare meaningful contact with other individuals.” National Commission on Correctional Health Care,
Position Statement on Solitary Confinement (Isolation) (2019), available at
http://www.ncchc.org/solitary-confinement. This confinement has other names, including isolated
confinement, extreme isolation, segregation, room restriction, and SHU, but, in all cases, the prisoner
experiences the same harmful isolation and other deprivations.
                                                    2
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 3 of 30




health groups and programs. He has effectively been denied regular access to outdoor activity as

well as access to religious, vocational, recreational, and educational programs.

       3.      In late 2017, Mr. Hendrix was transferred to a Residential Mental Health Unit

(“RMHU”). Although “[o]nce admitted to the RMHU, inmate patients are not considered to be

in SHU,” 2 the conditions of Mr. Hendrix’s confinement are substantially similar to those of

solitary confinement in the SHU. In the RMHU, Mr. Hendrix spends at least 20 hours per day in

his cell, leaving only for four hours of programming each weekday. His current cell has an

enclosed outdoor area attached at the back; during the time he spends outdoors, he remains

isolated from other people.

       4.      It is well established that prolonged solitary confinement causes severe harm and

has compounding negative effects, especially on the young, disabled, and mentally ill.

Nevertheless, DOCCS subjects numerous New York State prisoners to prolonged solitary

confinement.

       5.      Through their policies and practices as well as other acts or omissions,

Defendants have subjected Mr. Hendrix to solitary confinement for an unreasonable and

unconstitutional length of time. Defendants have failed to provide Mr. Hendrix with

constitutionally adequate due process regarding the review of his administrative punishments,

instead effectively rubber-stamping them for well over 10 years.

       6.      Mr. Hendrix’s years of solitary confinement have caused and continues to cause

him to suffer lasting physical and emotional trauma. He developed photophobia (incurable

severe sensitivity to light that requires the use of dark tinted glasses) during his solitary

confinement due to facilities keeping cell lights on for the majority of the day and night. His


2
 New York State Office of Mental Health and New York State Department of Correctional Services,
Residential Mental Health Unit Program Operations Description at 3 (Dec. 7, 2009).
                                                   3
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 4 of 30




asthma has worsened during his detention, he has suffered arthritic pain and stiffness in his knee,

and he had a toe infection for which he was refused treatment for so long that he has since

needed two surgeries. Mr. Hendrix’s already tenuous mental health has continued to deteriorate

in the past decade due to prolonged isolation. Mr. Hendrix is diagnosed with Antisocial

Personality Disorder and Bipolar Disorder. Yet, Defendants have ignored Mr. Hendrix’s

diagnoses and have allowed his mental condition to worsen by keeping him in restricted and

solitary environments since 2006.

                                JURISDICTION AND VENUE

       7.      The Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1343, by virtue of claims under 42 U.S.C. §§ 1983 and 1988, as well as the Eighth

and Fourteenth Amendments. Moreover, the Court can order declaratory relief pursuant to

28 U.S.C. §§ 2201 and 2202. Rule 65 of the Federal Rules of Civil Procedure authorizes

injunctive relief. This Court has the authority to award costs and attorneys’ fees under

42 U.S.C. § 1988.

       8.      Venue is proper within this judicial district under 28 U.S.C. § 1391(b)(2) because

a substantial part of the events constituting Mr. Hendrix’s claims have taken place within this

district while he has been imprisoned at Marcy Correctional Facility, located in Marcy, New

York, in Oneida County.

                                            PARTIES

       9.      Plaintiff TROY HENDRIX, a 36-year-old man who suffers from mental illness

and a variety of physical ailments, is presently in the custody of the New York State Department

of Corrections and Community Supervision in the Residential Mental Health Unit at Marcy

Correctional Facility (“Marcy”) in Marcy, New York. Mr. Hendrix was, on the dates and times

hereinafter mentioned, also confined in the Special Housing Unit at Downstate Correctional

                                                 4
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 5 of 30




Facility (“Downstate”), Five Points Correctional Facility (“Five Points”), Wende Correctional

Facility (“Wende”), and Elmira Correctional Facility (“Elmira”). He was also confined in the

Residential Mental Health Unit at Five Points.

                                         DEFENDANTS

       10.     At all times relevant to Mr. Hendrix’s causes of action, each Defendant named

herein was employed by, and acted under color of law of, the State of New York.

                                     DOCCS Commissioner

       11.     ANTHONY ANNUCCI, as Acting Commissioner of DOCCS (since

approximately April 2013), is responsible for the care, custody, and control of all prisoners

housed in DOCCS facilities. The DOCCS Commissioner has final policy-making and

supervisory authority within DOCCS and is personally involved in authorizing and maintaining

the unconstitutional policies and customs challenged by Mr. Hendrix.

                                 DOCCS Deputy Commissioners

       12.     The DOCCS Deputy Commissioners, as executive officers of DOCCS, have

policy-making and supervisory authority within DOCCS and were or are personally involved in

authorizing and maintaining the unconstitutional policies and customs challenged by Mr.

Hendrix.

       13.     The DOCCS Deputy Commissioners 3 include DR. JOHN MORLEY, DOCCS

Deputy Commissioner & Chief Medical Officer; JAMES O’GORMAN, Deputy Commissioner

for Correctional Facilities; DR. CARL KOENIGSMANN, former DOCCS Deputy

Commissioner & Chief Medical Officer; JOSEPH BELLNIER, former DOCCS Deputy

Commissioner for Correctional Facilities.


3
 The DOCCS Deputy Commissioners, along with the DOCCS Commissioner, will be referred to as the
“DOCCS Commissioner Defendants.”
                                                 5
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 6 of 30




                                    DOCCS Superintendents

       14.     The DOCCS Superintendents are responsible for the care, custody, and safety of

all prisoners under their immediate jurisdiction. PATRICK REARDON is DOCCS

Superintendent of Marcy Correctional Facility, where Mr. Hendrix was and is housed in the

RMHU. Defendant Reardon has a policy-making and supervisory authority with regard to all

operations at Marcy. As Superintendent, he also reviewed disciplinary hearings resulting in

solitary confinement penalties.

       15.     JUSTIN THOMAS is the former DOCCS Superintendent of Marcy Correctional

Facility, where Mr. Hendrix was and is housed in the RMHU. At all relevant times, Defendant

Thomas had a policy-making and supervisory authority with regard to all operations at Marcy.

As DOCCS Superintendent, he also reviewed disciplinary hearings resulting in solitary

confinement penalties.

       16.     JOHN COLVIN is the former DOCCS Superintendent of Five Points Correctional

Facility, where Mr. Hendrix was also housed in the RMHU. At all relevant times, Defendant

Colvin had a policy-making and supervisory authority with regard to all operations at Five

Points. As DOCCS Superintendent, he also reviewed disciplinary hearings resulting in solitary

confinement penalties.

       17.     PAUL CHAPPIUS is the former DOCCS Superintendent of Elmira Correctional

Facility where Mr. Hendrix was housed in SHU. At all relevant times, Defendant Chappius had

a policy-making and supervisory authority with regard to all operations at Elmira. As DOCCS

Superintendent, he also reviewed disciplinary hearings resulting in solitary confinement

penalties.




                                                6
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 7 of 30




                        DOCCS Special Housing Management Committee

       18.     Upon information and belief, before April 2013, DOCCS utilized a Discretionary

Review Committee (“DRC”) at each facility to determine whether or not to grant a time cut to a

person’s SHU sentence under the Superintendent’s discretionary authority. Upon information

and belief, in April 2013, DOCCS replaced the DRC with the Special Housing Management

Committee (“SHMC”), which serves substantially the same function as the DRC, and is

comprised of a Deputy Superintendent (to serve as a chairperson, lend guidance, and counsel

staff), a SHU sergeant, a disciplinary lieutenant, and others designated by the Superintendent.

Upon information and belief, while the SHMC is required by DOCCS directives to make

“recommendations” to the Superintendent, in practice it exercised de facto power over time-cuts

because Superintendents regularly rubber-stamped the determination without independent

analysis.

       19.     Hereinafter, the SHMC Defendants are: JOHN or JANE DOES 1-5, members of

the DOCCS SHMC at Elmira during Mr. Hendrix’s confinement at that facility; JOHN or JANE

DOES 6-10, members of the DOCCS SHMC at Marcy during Mr. Hendrix’s confinement at that

facility; and JOHN or JANE DOES 11-15, members of the DOCCS SHMC at Five Points during

Mr. Hendrix’s confinement at that facility. 4

                                   STATEMENT OF FACTS

                                    Mr. Hendrix’s Background

       20.     Mr. Hendrix has been continuously held in solitary confinement by Defendants

since 2006, when he was 22 years old. From 2006 through October 2017, Defendants held Mr.

Hendrix in the SHU on the basis of Administrative Segregation (“Ad Seg”). Ad Seg is a type of


4
 Responses to FOIL requests have not revealed the identities of the members of the DOCCS SMHC at
Elmira, Marcy, or Five Points.
                                                7
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 8 of 30




solitary confinement imposed on prisoners who are alleged to pose a severe threat to the safety of

prison staff or members of the general prison population. From October 2017 to present, Mr.

Hendrix has been housed in the RMHU, both at Marcy and at Five Points. 5 He is currently 36

years old.

        21.     Mr. Hendrix has a lifelong history of mental illness and disabling conditions. He

was raised in a single-family home by his mother. Mr. Hendrix’s father, who abandoned him at

a young age, died over 20 years ago. Mr. Hendrix was diagnosed at age 14 with Bipolar

Disorder. Since he was 11 or 12 years old, Mr. Hendrix has heard voices and has used drugs to

self-medicate. He is also diagnosed with Antisocial Personality Disorder.

                          Initial Placement in Administrative Segregation

        22.     On or about April 17, 2006, Mr. Hendrix was committed to the care and custody

of DOCCS at the age of 22 at Downstate Correctional Facility, and was immediately placed into

Ad Seg.

        23.     The initial Ad Seg recommendation 6 from Deputy Inspector General, George

Seyfert, stated that, “on January 19, 2006 while appearing in Brooklyn Supreme Court, Inmate

Troy Hendrix . . . did leap across the defense table and try to grab a Court Officer’s handgun.

Inmate Hendrix committed this offense while armed with a plastic homemade knife. Inmate

Hendrix committed this act in an attempt to escape, as his co-defendant . . . while armed with a

plastic homemade knife and also attempting to escape, stabbed his own attorney with the knife.




5
  As discussed infra, Mr. Hendrix’s transfer to the RMHU has not ameliorated the isolating conditions of
his confinement.
6
  Mr. Hendrix has received two versions of his Ad Seg recommendation, one dated July 13, 2006 and
another dated December 8, 2006. Both contain the same reason for his Ad Seg recommendation, but
neither reflects the fact that Mr. Hendrix was placed in Ad Seg immediately upon his commitment to
DOCCS custody.
                                                    8
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 9 of 30




Inmate Hendrix has shown himself to be an admitted escape risk and is a threat to the safety and

security of any facility he is housed in.”

       24.     As a result of George Seyfert’s recommendation, Mr. Hendrix was sent to the

SHU where he was confined alone to a small cell for 23 hours per day.

       25.     Along with imposing Ad Seg status, prison officials have authority to punish

prisoners who break prison rules and regulations, or the law. Officials may place these prisoners

into disciplinary segregation as punishment. However, prisoners may only be placed into

disciplinary segregation for a specified time period following a disciplinary hearing.

       26.     Confinement to the SHU on the basis of Ad Seg, on the other hand, is indefinite.

Unlike those in disciplinary segregation, Mr. Hendrix remained in Ad Seg indefinitely, without a

specified end date despite having a clean disciplinary record from 2012 to early 2020.

Furthermore, the conditions that Mr. Hendrix faced in Ad Seg were identical to those of

disciplinary segregation, even though Mr. Hendrix did not violate a single rule for the more than

five continuous years he spent in Ad Seg.

                   Conditions of Solitary Confinement on the Basis of Ad Seg

       27.     Mr. Hendrix spent over 11 years in solitary confinement on the basis of Ad Seg.

       28.     While in Ad Seg, Mr. Hendrix was kept under conditions of extreme isolation,

sensory deprivation, and restricted movement. Unlike those in the general prison population, he

was denied all work, cultural, and social opportunities. He had severely limited recreational and

religious opportunities, limited access to personal property, and limited contact with family and

friends.

       29.     In Ad Seg, Mr. Hendrix was confined to a small concrete cell for at least 23 hours

per day. He was permitted one hour of outdoor recreation each day, which took place in an

empty cage—a pen enclosed by fencing with no other equipment or structure. Mr. Hendrix had
                                                 9
     Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 10 of 30




neither access to group recreation nor the opportunity to interact with other people, even during

the single hour of recreation. Due to the limited nature of the outdoor recreation and because it

was controlled by the guards, Mr. Hendrix chose instead to “create [recreation] within [his]

head” and did not go outside at all for a number of years.

       30.     Mr. Hendrix was further denied access to opportunities for group meals, group

education, and group prayer. He received all his meals through a slot in his door and ate alone in

his cell. Additionally, Mr. Hendrix was not permitted to attend therapeutic groups or programs

for his mental health and behavioral needs.

       31.     Mr. Hendrix had limited human interaction while in Ad Seg. His only daily

human interaction was usually with correctional officers or medical staff for a few minutes at a

time. Prior to April 2014, Mr. Hendrix was not allowed to receive phone calls. After going six

years without talking on the phone, he was permitted two 30-minute phone calls per month and

could receive a visitor once every seven days.

       32.     Mr. Hendrix was denied all in-person interaction with other prisoners in Ad Seg.

He could not see the other prisoners. The only way they could interact with each other was to

yell to one another through the vents and steel doors separating their respective cells, for which

they risked incurring disciplinary sanctions.

       33.     Mr. Hendrix’s personal property was limited during his Ad Seg confinement.

While SHU occupants are allowed personal belongings, those allowances are more limited in Ad

Seg than in disciplinary segregation. Thus, even though Mr. Hendrix was not supposed to be

penalized with disciplinary sanctions, his property was more restricted than that of someone who

was subject to disciplinary penalties.




                                                 10
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 11 of 30




                           Transfer to the Residential Mental Health Unit

       34.       On October 17, 2017, Mr. Hendrix was transferred from Ad Seg at Elmira to the

RMHU at Marcy. He was transferred to the Five Points RMHU on January 11, 2018, but was

returned to the Marcy RMHU in January 2019.

       35.       The RMHU was designed to “address the special needs of inmate-patients

currently diagnosed with a serious mental illness . . . who due to their disciplinary status, are

serving time in a Special Housing Unit[.]” 7 As described above, Mr. Hendrix was never in SHU

due to his disciplinary status.

       36.       The conditions in the RMHU are not meaningfully different from the conditions

in Ad Seg. Indeed, Mr. Hendrix did not understand that his transfer to the RMHU was a

“release” from Ad Seg until correctional officers told him after the fact.

       37.       The main difference between RMHU and Ad Seg is that RMHU involves four

hours of mental health and/or behavioral programming during each weekday. During

programming, RMHU residents are shackled to their desks unless they have achieved the highest

level of privileges. Some instructors allow prisoners to communicate during programming;

others do not.

       38.       Another difference is that in the RMHU, Mr. Hendrix is allowed to keep food in

his cell. The food available for purchase in the RMHU, however, is limited to junk food, as in

Ad Seg.

       39.       As he did in Ad Seg, Mr. Hendrix eats alone in the RMHU and receives all of his

meals on a tray through a slot in his cell door.




7
 New York State Office of Mental Health and New York State Department of Correctional Services,
Residential Mental Health Unit Program Operations Description at 3 (Dec. 7, 2009).
                                                   11
          Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 12 of 30




           40.   In both Ad Seg and the RMHU, Mr. Hendrix is denied opportunities to participate

in activities such as vocational training, group prayer, and group exercise.

           41.   Mr. Hendrix’s recreation in time in the RMHU is solitary, as it was in Ad Seg.

           42.   DOCCS itself has acknowledged that Mr. Hendrix is still in Ad Seg despite his

assignment to the RMHU. In an Office of Mental Health report describing his transfers between

the Marcy and Five Points RMHUs, two entries describe Mr. Hendrix as in the RMHU “with

Adm. Seg. confinement.”

           43.   Furthermore, since being transferred to RMHU, Mr. Hendrix has continued to

receive Ag Seg reviews. While the RMHU manual states that a prisoner in RMHU is “not

considered to be in SHU,” 8 the fact that he still receives Ad Seg reviews indicates otherwise for

Mr. Hendrix. For example, numerous reviews that occurred after Mr. Hendrix’s October 17,

2017 RMHU transfer all state that “[t]he reason for AD-SEG placement has not changed.” The

repeated rubber-stamping of Mr. Hendrix’s Ad Seg reviews following his transfer to the RMHU

indicates that DOCCS does not intend to release him to the general prison population.

                 Failure to Conduct Meaningful Administrative Segregation Reviews

           44.   For over 11 years—from his April 2006 placement until his October 2017

transfer—Mr. Hendrix was in solitary confinement on the basis of Ad Seg. Mr. Hendrix has

been in the RMHU for nearly three years.

           45.   Following his initial placement in Ad Seg, and in accordance with 7 N.Y.C.R.R.

§ 301.4, DOCCS was required to conduct a review of Mr. Hendrix’s Ad Seg status every 60

days. Section 301.4 requires the committee to review the prisoner’s institutional record and

write a report setting forth: “(i) reasons why the inmate was initially determined to be



8
    Id.
                                                 12
     Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 13 of 30




appropriate for administrative segregation; (ii) information on the inmate’s subsequent behavior

and attitude; and (iii) any other factors that they believe may favor retaining the inmate in or

releasing the inmate from administrative segregation.”

       46.     Section 301.4 changed to a 30-day review cycle in April 2017. From that time to

present, Mr. Hendrix has not received an Ad Seg review every 30 days as is required by law.

       47.     Furthermore, the reviews that Mr. Hendrix has received do not meaningfully

evaluate whether his Ad Seg status continues to be justified.

       48.     Instead, the reviews contain substantially similar information and use formulaic,

boilerplate language that does not consider any changed circumstances since the prior review.

       49.     From August 2012 to December 2019, Mr. Hendrix’s reviews consisted of the

same recitation of his crime of conviction and a description of his attempt to escape from court.

       50.     His October 19, 2012 review references four misbehavior reports issued to Mr.

Hendrix earlier that year. It also conveyed that he had not had a disciplinary incident in the past

sixty days.

       51.     Until very recently, none of Mr. Hendrix’s subsequent reviews report even a

single instance of additional misbehavior, yet his Ad Seg status did not change. Furthermore, his

Ad Seg status did not change even during periods of time when DOCCS acknowledged his

positive behavior.

       52.     For example, his April 16, 2013 review states that Mr. Hendrix “should be

allowed out of cell time once a week for television viewing”—a privilege that rewards good

behavior. Defendant Bellnier (former DOCCS Deputy Commissioner) nonetheless determined,

without providing any factual basis, that Mr. Hendrix must continue to remain in Ad Seg because

his release therefrom “would pose a grave threat to the safety and security of the facility.”



                                                 13
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 14 of 30




        53.     As another example, his August 13, 2013 review did not list any recent

disciplinary transgressions. To the contrary, it stated that, “in light of Hendrix’s more positive

custodial adjustment, the committee [i.e. the SMHC Defendants] concurs with the

recommendation of the facility that Hendrix should continue to receive the additional out-of-cell

time and commissary food item incentives.” Defendant Bellnier justified continuing to hold Mr.

Hendrix in Ad Seg, however, “for the safety and security of the facility.”

        54.     Subsequent reviews continually acknowledged Mr. Hendrix’s sustained good

behavior and attitude. His March 27, 2015 review stated that he is “soft spoken, polite and neat.”

He communicates appropriately with other inmates and line staff.” Despite the review’s positive

recognition, Defendant Bellnier again concluded, without providing any factual basis, that Mr.

Hendrix’s “placement in the general population would pose a threat to the safety and good order

of the facility.”

        55.     Following his transfer to the RMHU, Mr. Hendrix’s reviews continued to report

positively on his manner and behavior. His June 4, 2018 review describes that Mr. Hendrix “has

continued to interact well with our executive and line staff. His personal and cell hygiene

continue to be appropriate if not excellent. Inmate Hendrix’s adjustment continues to be

satisfactory with no disciplinary reports to review.” But this information did not matter, and the

SMHC Defendants recommended and Defendant O’Gorman (Deputy Commissioner for

Correctional Facilities) decided that Mr. Hendrix’s “placement in Ad Seg is appropriate.”

        56.     Mr. Hendrix’s December 6, 2019 review is another example in the pattern of his

positive behavior going unrewarded. This review states that “[h]e is seen routinely on rounds by

Executive and multiple Security staff; he has appropriate conversations and openly raises any

questions he has with them.” It also reports that Mr. Hendrix “is successfully attending group



                                                 14
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 15 of 30




programming” and that he “continues to be well behaved and demonstrate positive behavior.”

The review, however, relies on decades-old information to justify Mr. Hendrix’s continued Ad

Seg placement. Although he “has adjusted well to the less restrictive environment at the

RMHU,” the review recommends continued Ad Seg placement “[d]ue to his significant violent

and unpredictable historical behavior.”

       57.     As these examples indicate, Mr. Hendrix’s reviews do not reflect any new

negative information about Mr. Hendrix’s conduct. From 2012 through 2020, the review

committee copied nearly verbatim the description of Mr. Hendrix’s crime of conviction and his

escape attempt and cited these incidents that occurred in 2006 as part of the justification for his

continued placement in solitary confinement.

       58.     The SMHC Defendants and Defendants Bellnier and O’Gorman have continually

disregarded Mr. Hendrix’s good behavior in light of his “past wanton and egregious disregard for

the rules of society.” Mr. Hendrix’s March 26, 2020 and May 26, 2020 Ad Seg reviews both

report that “[t]he reason for AD-SEG placement has not changed.” The reviews again describe

Mr. Hendrix’s escape attempt—which, at this point, occurred 14 years ago—and state that it

“will never been taken lightly by DOCCS.” This is tantamount to an admission that DOCCS

plans to continue Mr. Hendrix’s unconstitutional confinement indefinitely.

               Medical and Mental Health Consequences of Solitary Confinement

       59.     Mr. Hendrix has serious physical and mental conditions that have been caused or

exacerbated by his ten-plus years of continued isolated confinement.

       60.     In addition to being deprived of the minimal civilized measure of life’s necessities

as described above, Mr. Hendrix also experiences unrelenting and crushing mental anguish, as

well as physical pain and suffering as a result of the years he has spent without normal human

interaction in stark and restrictive conditions, without any hope of release or relief.
                                                 15
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 16 of 30




        61.     The devastating psychological and physical effects of prolonged solitary

confinement are well documented by social scientists: prolonged solitary confinement causes

prisoners significant mental harm and places them at grave risk of even more devastating

psychological harm. Mental health professionals have repeatedly and strongly cautioned against

the use of solitary confinement in light of the serious, often irreversible, damage it causes. The

Supreme Court has recognized that research “confirms what th[e] Court suggested over a century

ago: Years on end of near-total isolation exact a terrible price.” 9

        62.     Even brief periods of solitary confinement can result in serious and debilitating

physical consequences. 10 Individuals held in solitary confinement for even a short period of time

commonly experience problems such as sleep disturbances, diaphoresis (excessive sweating, as

experienced by people in shock), back pain, joint pain, deterioration of eyesight, and shaking, as

well as the aggravation of pre-existing medical conditions. 11

        63.     Prolonged solitary confinement also causes severe psychiatric harm. Those held

in solitary confinement may experience hypersensitivity to external stimuli, auditory and visual

hallucinations, panic attacks, obsessive thoughts, paranoia, and decreased impulse control. 12

        64.     Mr. Hendrix has experienced many of these physical conditions including

irritability, appetite loss, delusions, sleeplessness, depression, sensitivity to light, aggravation of


9
  See Davis v. Ayala, 135 S. Ct. 2187, 2210 (2015) (Kennedy, J., concurring) (“Common side effects of
prolonged solitary confinement include anxiety, panic, withdrawal, hallucinations, self-mutilation, and
suicidal thoughts and behaviors.”) (quoting Stuart Grassian, Psychiatric Effects of Solitary Confinement,
22 Wash. U. J.L. & Pol’y 325 (2006)).
10
   See Craig Haney’s testimony and the Statement of the Physicians for Human Rights made and
submitted to the Senate Judiciary Committee on the Constitution, Civil Rights and Human Rights Hearing
on Solitary Confinement, June 19, 2012. Senate Judiciary Subcommittee on the Constitution, Civil
Rights, and Human Rights Hearing on Solitary Confinement, 112th Cong. 12–13 (2012), available at
https://www.judiciary.senate.gov/imo/media/doc/12-6-19HaneyTestimony.pdf.
11
   See Physicians for Human Rights, Buried Alive: Solitary Confinement in the US Detention System 1–2
(April 2013), available at https://phr.org/wp-content/uploads/2013/04/Solitary-Confinement-April-2013-
full.pdf.
12
   See Stuart Grassian, Psychiatric Effects of Solitary Confinement, 22 Wash. U. J.L. & Pol’y at 333.
                                                   16
     Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 17 of 30




his asthma, and arthritic pain and stiffness in his knee. While he was housed at Five Points from

December 2006 to June 2011, Wende from June 2011 to July 2012, and Elmira from July 2012

to October 2017, the light in Mr. Hendrix’s cell was left on every night, from 7 p.m. to 6 a.m.

This perpetual light exposure caused Mr. Hendrix to develop photophobia, an extreme sensitivity

to light that requires that he wear dark tinted glasses to avoid pain. Photophobia is not curable.

       65.     Serious forms of mental illness can either develop from or be exacerbated by even

short periods of isolation. The symptoms of these illnesses include: significantly increased

negative attitudes and affect, irritability, anger, aggression, rage, fear of impending emotional

breakdowns, a loss of control, and panic attacks. 13

       66.     Mr. Hendrix is diagnosed with Axis I Bipolar Disorder and Antisocial Personality

Disorder. He was permitted to receive mental health programming between early 2008 and mid-

2013. From mid-2013 until his transfer to the RMHU in October 2017, Mr. Hendrix was denied

mental health programming because he was in Ad Seg for alleged disciplinary reasons. Mr.

Hendrix’s mental health programming did not resume until 2017 when he was transferred to the

RMHU. The extreme isolation has caused his mental health to deteriorate, causing Mr. Hendrix

to suffer increased anxiety, hypersensitivity, bouts of depression, delusional thinking, mood

swings, hearing voices, and sleeplessness.

                    Mr. Hendrix Has Exhausted All Administrative Remedies

       67.     Mr. Hendrix has exhausted administrative remedies, submitting grievances based

on his subjection to solitary confinement on the basis of his long-ago misconduct—despite a

recognized pattern of good behavior thereafter—and appealing the denials of such grievances.




13
  See Senate Judiciary Subcommittee on the Constitution, Civil Rights, and Human Rights Hearing on
Solitary Confinement, 112th Cong. 10–11 (2012).
                                                 17
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 18 of 30




        68.       In October 2016 and February 2017, while housed in SHU at Elmira Correctional

Facility, Mr. Hendrix submitted grievances challenging his continuous and ongoing solitary

confinement through DOCCS’s Inmate Grievance Program. He received responses from the

Inmate Grievance Review Committee denying his grievances. He appealed to the Elmira

Superintendent, who also denied his grievances. He then appealed the Superintendent’s

decisions to the Central Office Review Committee of the Inmate Grievance Program, which

issued a final denial of his grievances on January 1, 2018.

     Our Evolving Standards of Decency Demand Significant Limits on the Use of Prolonged
                                    Solitary Confinement

        69.       Recognizing the severe and often irreversible harm caused by solitary

confinement, a wide range of highly-regarded professional groups and international

organizations have publicly announced their commitment to sharply limiting or abolishing

solitary confinement. Medical health professional associations, legal organizations, prisoner re-

entry organizations, correctional organizations, religious organizations, and international human

rights bodies echo scientific research admonishing the use of solitary confinement.

        70.       The nation’s most highly regarded medical health professional organizations have

condemned the use of solitary confinement, particularly its use on adolescents and those with

mental illness.

        71.       The American Psychiatric Association has stated that, with “rare exception,”

prisoners with mental illnesses should never be subjected to prolonged isolation, due to the real

and serious potential for harm. 14 The American Academy of Child and Adolescent Psychiatry




 See American Psychiatric Association, APA Position Statement on Segregation of Prisoners with
14

Mental Illness (2012), available at https://www.psychiatry.org/File%20Library/About-APA/Organization-
Documents-Policies/Policies/Position-2018-Psychiatric-Services-in-Adult-Correctional-Facilities.pdf.
                                                  18
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 19 of 30




has similarly recognized “the potential psychiatric consequences of prolonged solitary

confinement are well recognized and include depression, anxiety, and psychosis.” 15

       72.     Notably, the National Commission on Correctional Health Care (“NCCHC”) has

declared that solitary confinement for longer than 15 consecutive days is “cruel, inhumane and

degrading treatment, and harmful to an individual’s health,” and advises that “[h]ealth care staff

must advocate so that individuals are removed from solitary confinement if their medical or

mental health deteriorates or if necessary services cannot be provided.” 16 In its Position

Statement on Solitary Confinement, the NCCHC reports that “[t]hose in solitary confinement

often experience sensory deprivation and are offered few or no educational, vocational, or

rehabilitative programs.” 17

       73.     Professional legal organizations recommend serious restrictions on the use of

solitary confinement. The New York State Bar Association has stated that “solitary

confinement, if used at all, should be measured in days, not years, months, or even weeks.” 18

The American Bar Association has stated that only the most severe disciplinary offenses, in

which safety and security are seriously threatened, ordinarily warrant a sanction that exceeds 30

days’ placement in disciplinary housing. 19




15
   See Solitary Confinement of Juvenile Offenders (Approved by Council, Apr. 2012), available at
https://www.aacap.org/aacap/Policy_Statements/2012/Solitary_Confinement_of_Juvenile_Offenders.aspx
(citing Stuart Grassian, Psychiatric Effects of Solitary Confinement, 22 Wash. U.J.L. & Pol’y, 325, 325-
83 (2006)).
16
   National Commission on Correctional Healthcare, Solitary Confinement (Isolation) (2016), available at
https://www.ncchc.org/solitary-confinement.
17
   Id.
18
   See N.Y. State B. Ass’n. Comm. On Civ. Rts. Report to the House of Delegates, Solitary Confinement
in New York State, 1, 21 (Approved on Jan. 25, 2013) available at
http://www.nysba.org/WorkArea/DownloadAsset.aspx?id=26699 (emphasis in original).
19
   American Bar Association, Standards on Treatment of Prisoners (2011), available at
https://www.americanbar.org/content/dam/aba/publications/criminal_justice_standards/Treatment_of_Pris
oners.pdf.
                                                  19
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 20 of 30




       74.     International human rights bodies have condemned the use of solitary

confinement and issued direct pleas to the United States to halt its continued use of the practice.

The United Nations Special Rapporteur on Torture has concluded that 15 days in solitary

confinement is considered cruel, inhuman, or degrading treatment or punishment—in other

words, torture. 20 The United Nations Committee Against Torture has expressed great concern

over the frequent use of prolonged isolation and has recommended the United States “[l]imit the

use of solitary confinement as a measure of last resort, for as short a time as possible[.]” 21

       75.     Religious leaders from diverse spiritual backgrounds are also united against the

continued use of solitary confinement. 22

       76.     Nationwide, state and federal legislators have responded to the growing call to

abolish the practice of solitary confinement. The Senate Judiciary Subcommittee on the

Constitution, Human Rights, and Civil Rights has held a series of congressional hearings to

investigate the widespread use of solitary confinement and the attending harms. 23



20
   See Juan E. Mendez, Special Rapporteur on Torture and Other Cruel, Inhuman or Degrading Treatment
or Punishment, Interim Rep. of the Special Rapporteur of the Human Rights Council on Torture and
Other Cruel, Inhuman or Degrading Treatment or Punishment, U.N. Doc. A/66/268 (Aug. 5, 2011)
available at https://documents-dds-
ny.un.org/doc/UNDOC/GEN/N11/445/70/PDF/N1144570.pdf?OpenElement.
21
   See U.N. Comm. Against Torture, Concluding Observations on the Combined Third to Fifth Periodic
Reports of United States of America (Dec. 19, 2014), available at
https://digitallibrary.un.org/record/790513?ln=en#record-files-collapse-header.
22
   See, e.g., Francis X. Rocca, National Catholic Reporter, Pope Francis Calls for Abolishing Death
Penalty and Life Imprisonment (Oct. 23, 2014) ), available at https://www.ncronline.org/blogs/francis-
chronicles/pope-francis-calls-abolishing-death-penalty-and-life-imprisonment; 220th General Assembly
of the Presbyterian Church (USA), Commissioner’s Resolution on Prolonged Solitary Confinement in
U.S. Prisons (2012), available at https://www.pc-biz.org/#/search/4389; The Rabbinical Assembly,
Resolution on Prison Conditions and Prisoner Isolation (Passed by the Rabbinical Assembly Plenum May
2012), available at https://www.rabbinicalassembly.org/story/resolution-prison-conditions-and-prisoner-
isolation..
23
   See U.S. S. Judiciary Subcomm. on Const., Human Rights, & Civ. Rts., Hearing on “Reassessing
Solitary Confinement: The Human Rights, Fiscal, and Public Safety Consequences” (June 19, 2012; Feb.
25, 2014), available at https://www.judiciary.senate.gov/meetings/reassessing-solitary-confinement-the-
human-rights-fiscal-and-public-safety-consequences and
                                                  20
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 21 of 30




        77.     DOCCS has already acknowledged the harms caused by solitary confinement and

agreed to limit its use of the practice in some contexts and for some populations.

        78.     In the Peoples v. Fischer settlement, DOCCS acknowledged the harm SHU

causes and agreed to systemic changes including providing progressive behavioral incentives for

prisoners in SHU, more beds in behavioral alternative units, and guidelines for Hearing Officers

to consider when imposing SHU sanctions. 24

        79.     While a step in the right direction for disciplinary segregation, the Fisher

settlement provides no relief to prisoners placed in solitary confinement under Ad Seg status. 25

As Mr. Hendrix’s ordeal shows, solitary confinement under such a regime can persist for years

without any meaningful review.

                                          LEGAL CLAIMS

                     I.   FIRST CAUSE OF ACTION (ALL DEFENDANTS)
              Violations Of The Eighth Amendment For Imposing Cruel And Unusual
                        Punishments That Contravene Standards Of Decency

        80.     Mr. Hendrix repeats and incorporates the allegations set forth in all of the

foregoing paragraphs of this Complaint as though fully set forth herein.

        81.     At all relevant times, each of the Defendants acted under color of state law.

        82.     Mr. Hendrix was at all times dependent on the Defendants to protect him from

harm and to provide for his basic needs.




https://www.judiciary.senate.gov/meetings/reassessing-solitary-confinement-ii-the-human-rights-fiscal-
and-public-safety-consequences..
24
   See Order Granting the Parties’ Joint Motion for Final Approval of Class-Action Settlement, Peoples v.
Fischer, No. 11-cv-2694, (S.D.N.Y. Apr. 1, 2016), ECF No. 331.
25
   Id. at 28 (“Nothing in this section precludes the continued selective use of Protective Custody or
Administrative Segregation in accordance with established procedures.”).
                                                   21
     Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 22 of 30




       83.     The acts and omissions of the Defendants, which resulted in Mr. Hendrix’s

continuous solitary confinement for over 11 years contravene standards of decency against the

use of long-term solitary confinement.

       84.     By their use of the policies and practices described herein, the Defendants caused

Mr. Hendrix to suffer severe harm by knowingly disregarding the substantial risk that being

confined in solitary confinement would deprive Mr. Hendrix of life’s necessities, basic human

dignity, and the right to be free from cruel and unusual punishment under the Eighth Amendment

to the United States Constitution.

       85.     The Defendants’ actions have deprived Mr. Hendrix of basic human needs, such

as normal human contact, environmental and sensory stimulation, mental and physical health,

physical exercise, sleep, nutrition, and meaningful activity. Extremely prolonged deprivation of

these basic human needs has inflicted serious psychological and physical pain and suffering, as

well as permanent psychological and physical injury on Mr. Hendrix. This deprivation of basic

human needs, resulting from the cumulative effect of extremely prolonged isolated confinement

and the crushing conditions of that confinement, poses a continuing serious and substantial risk

of harm.

       86.     The risk of harm that Mr. Hendrix faced and continues to face by being placed in

solitary confinement was and continues to be so obvious that knowledge may be inferred under

these circumstances. It was patently obvious to the Defendants, and to any reasonable person,

that the conditions imposed on Mr. Hendrix over many years would cause tremendous mental

anguish, suffering, and pain.

       87.     The Defendants’ deliberate indifference to Mr. Hendrix’s pain and suffering

constitutes more than mere negligence because the Defendants were repeatedly and explicitly



                                               22
      Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 23 of 30




made aware, through administrative grievances and written complaints, that Mr. Hendrix was

experiencing significant and lasting physical and psychological injury as a result of his solitary

confinement. As such, these circumstances fully support the conclusion that the Defendants had

knowledge of the risk of harm that Mr. Hendrix faced in solitary confinement.

        88.     The policies and practices complained of herein have been implemented by the

Defendants and their agents, officials, employees, and all persons acting in concert with them

under color of state law, in their official capacity.

        89.     All Defendants are sued in an individual and official capacity for declaratory and

injunctive relief, as each Defendant knowingly allowed the policies and customs that permitted

these Eighth Amendment violations to continue under their supervision and authority. The

DOCCS Superintendent and the SHMC Defendants are also sued in an individual capacity for

monetary relief for subjecting Mr. Hendrix to cruel and unusual punishment that contravenes

standards of decency.

                 II.   SECOND CAUSE OF ACTION (ALL DEFENDANTS)
                       Violations of The Eighth Amendment For Imposing
                Grossly Disproportionate Sentences To Solitary Confinement That
                           Serve No Legitimate Penological Purposes

        90.     Mr. Hendrix repeats and incorporates the allegations set forth in all of the

foregoing paragraphs of this Complaint as though fully set forth herein.

        91.     The Defendants’ policy of indefinite and prolonged isolated confinement imposed

disproportionate punishment on Mr. Hendrix. The Defendants had no legitimate penological

interest in retaining Mr. Hendrix in the debilitating conditions of solitary confinement.

        92.     By their acts and omissions, the Defendants have subjected Mr. Hendrix to a

decade-long solitary confinement and infliction of significant psychological and physical harm

and have subjected him to the risk of future debilitating harm although he has not committed any

                                                  23
     Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 24 of 30




serious infraction since his initial placement in Ad Seg. This confinement serves no legitimate,

penological purpose and is a grossly disproportionate punishment, which violates Mr. Hendrix’s

Eighth Amendment right to be free from cruel and unusual punishment.

       93.     All of the Defendants are sued in an individual and official capacity for

declaratory and injunctive relief, as each Defendant knowingly allowed the policies and customs

that permitted such violations of the Eighth Amendment to continue under their supervision and

authority. The DOCCS Superintendent and the SHMC Defendants are also sued in their

individual capacity for monetary relief for subjecting Mr. Hendrix to grossly disproportionate

terms of solitary confinement.

                III.      THIRD CAUSE OF ACTION (ALL DEFENDANTS)
                         Violations Of The Fourteenth Amendment Right To
                       Procedural Due Process For Lack of Meaningful Review

       94.     Mr. Hendrix repeats and incorporates the allegations set forth in all of the

foregoing paragraphs of this Complaint as though fully set forth herein.

       95.     The Defendants have deprived Mr. Hendrix of a protected liberty interest in

avoiding long-term solitary confinement. The SHMC Defendants have denied Mr. Hendrix of

both meaningful and timely periodic review of his detention in Ad Seg, as well as meaningful

notice of what he must do to earn release, in violation of the Fourteenth Amendment.

       96.     Because indefinite placement in Ad Seg constitutes a significant and uncommon

hardship, Mr. Hendrix is entitled to meaningful notice of how he may alter his behavior to rejoin

the general prison population, as well as meaningful and timely periodic reviews to determine

whether he still warrants detention in Ad Seg.

       97.     The SHMC Defendants have denied Mr. Hendrix of any such notice or

meaningful review by: (1) failing to provide Mr. Hendrix with notice of what he can do to get



                                                 24
     Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 25 of 30




released from Ad Seg; (2) providing misleading notice that he can become eligible to be released

from Ad Seg by maintaining “positive” behavior for a significant period, when in fact Mr.

Hendrix had maintained positive behavior and was still housed in Ad Seg; (3) making a

predetermination that Mr. Hendrix will stay in Ad Seg, thus rendering the periodic reviews

procedurally meaningless; (4) failing to consider Mr. Hendrix’s changes in behavior over time

and whether he remained a security risk to justify his continuous confinement in Ad Seg; and (5)

failing to conduct timely reviews and/or provide him with those reviews, thus precluding him

from responding, participating, or providing additional information and precluding the review

committee themselves from conducting meaningful review.

         98.    The Defendants’ actions are in violation of Mr. Hendrix’s due process rights

under the Fourteenth Amendment to the United States Constitution.

         99.    All of the Defendants are sued in an individual and official capacity for

declaratory and injunctive relief, as each Defendant knowingly permitted policies and customs

that violated the Fourteenth Amendment right to due process to continue. The DOCCS

Superintendent and the SHMC Defendants are also sued in their individual capacity for monetary

relief for depriving Mr. Hendrix of his due process right to meaningful review.

   IV.     FOURTH CAUSE OF ACTION (DOCCS COMMISSIONER DEFENDANTS)
                      Violations of the Americans with Disabilities Act

         100.   Mr. Hendrix repeats and incorporates the allegations set forth in all of the

foregoing paragraphs of this Complaint as though fully set forth herein.

         101.   Mr. Hendrix is a qualified individual with disabilities as defined in the Americans

with Disabilities Act (ADA). He has mental and physical impairments that substantially limit

one or more major life activities; he has records of these impairments and is regarded as having

such impairments. 42 U.S.C. § 12102(2); 42 U.S.C § 12131(2). Mr. Hendrix is diagnosed with

                                                 25
     Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 26 of 30




Antisocial Personality Disorder and Bipolar Disorder. His medical and mental health records at

DOCCS facilities document these diagnoses.

       102.    Mr. Hendrix is qualified to participate in the services, programs, activities, and

benefits provided to incarcerated people in DOCCS custody within the meaning of Title II of the

ADA. By virtue of his confinement in Ad Seg, Mr. Hendrix is precluded from participating in

services, programs and activities and from receiving any benefits provided to incarcerated people

in DOCCS custody.

       103.    The DOCCS Commissioner Defendants violate the ADA by failing to ensure that

Mr. Hendrix, a qualified individual with disabilities as defined by the ADA, has access to, is

permitted to participate in, and is not denied the benefits of, programs, service and activities

provided by Defendants. 42 U.S.C. § 12132; 28 C.F.R. § 35.152(b)(1).

       104.    The DOCCS Commissioner Defendants violate the ADA by failing to make

reasonable modifications to policies, practices, or procedures when the modifications are

necessary to avoid discrimination against Mr. Hendrix on the basis of his disability. 28 C.F.R.

§§§ 35.130(b)(7).

       105.    The DOCCS Commissioner Defendants discriminate against Mr. Hendrix, a

qualified individual with disabilities as defined by the ADA, by administering programs and

services in a manner that denies Mr. Hendrix the opportunity to receive services in the most

integrated setting appropriate to his needs. 28 C.F.R. § 35.152(b)(2).

       106.    The DOCCS Commissioner Defendants utilize criteria or methods of

administration that have the effect of subjecting Mr. Hendrix to discrimination and that defeat or

substantially impair accomplishment of objectives of DOCCS programs, services, and activities.

28 C.F.R. § 35.130(b)(3).



                                                 26
     Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 27 of 30




       107.     As a result of the DOCCS Commissioner Defendants’ policies and practices, Mr.

Hendrix has been unnecessarily placed and retained in isolation due to his disabilities; is denied

equal access to activities, programs, and services for which he is otherwise qualified; and is

denied the opportunity to receive services in the most integrated setting appropriate to his needs.

       108.     As a direct and proximate cause of these actions and omissions, Mr. Hendrix has

suffered and will continue to suffer from harm and violation of his ADA rights. These harms

will continue unless enjoined by this Court.

     V.       FIFTH CAUSE OF ACTION (DOCCS COMMISSIONER DEFENDANTS)
                        Violations of Section 504 of the Rehabilitation Act

       109.     Mr. Hendrix repeats and incorporates the allegations set forth in all of the

foregoing paragraphs of this Complaint as though fully set forth herein.

       110.     Mr. Hendrix is an individual with disabilities as defined in Section 504 of the

Rehabilitation Act, 29 U.S.C. §§705(20), 794. Mr. Hendrix is diagnosed with Antisocial

Personality Disorder, Bipolar Disorder, and Schizophrenia. His medical and mental health

records at numerous DOCCS facilities document these diagnoses.

       111.     Mr. Hendrix is qualified to participate in the services, programs, activities, and

benefits provided to incarcerated people in DOCCS custody within the meaning of Section 504

of the Rehabilitation Act.

       112.     DOCCS is a program or activity receiving federal financial assistance within the

meaning of the Rehabilitation Act. 29 U.S.C. § 794.

       113.     The DOCCS Commissioner Defendants exclude Mr. Hendrix from participation

in, and denies him the benefits of, programs or activities, by reason of his disabilities. 29 U.S.C.

§ 794(a); 28 C.F.R. § 42.503(a).




                                                 27
     Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 28 of 30




       114.    The DOCCS Commissioner Defendants discriminate against Mr. Hendrix, a

qualified individual with disabilities within the meaning of the Rehabilitation Act, by

administering programs and services for individuals with disabilities in a manner that denies Mr.

Hendrix the opportunity to receive services in the most integrated setting appropriate to his

needs. 29 U.S.C. § 794; 45 C.F.R. § 84.4(b)(2).

       115.    The DOCCS Commissioner Defendants deny Mr. Hendrix the opportunity

afforded him to participate in programs or activities. 28 C.F.R. § 42.503(b)(1).

       116.    The DOCCS Commissioner Defendants utilize criteria or methods of

administration that either purposely or in effect discriminate on the basis of handicap, and defeat

or substantially impair accomplishment of the objectives of DOCCS programs or activities with

respect to handicapped persons. 28 C.F.R. § 42.503(b)(3).

       117.    The DOCCS Commissioner Defendants violate Section 504 of the Rehabilitation

Act by failing to reasonably accommodate Mr. Hendrix, a qualified individual with disabilities

within the meaning of the Rehabilitation Act, in its facilities, programs, activities, and services.

       118.    As a result of the DOCCS Commissioner Defendants’ discrimination and failure

to provide reasonable accommodations, Mr. Hendrix does not have equal access to DOCCS

activities, programs, and services for which he is otherwise qualified.

       119.    As a direct and proximate cause of these policies, practices, and omissions, Mr.

Hendrix has suffered and will continue to suffer from harm and violation of his rights under

Section 504 of the Rehabilitation Act. These harms will continue unless enjoined by this Court.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff TROY HENDRIX respectfully asks that this Court:

       1.      Declare that the Defendants’ acts and omissions violated and continue to violate

               Mr. Hendrix’s constitutional rights under the Eighth and Fourteenth Amendments
                                                 28
Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 29 of 30




       to the United States Constitution, the ADA, and Section 504 of the Rehabilitation

       Act, and that these acts and omissions continue to cause an ongoing harm and

       violation of those rights;

 2.    Issue injunctive relief ordering Defendants to release Mr. Hendrix from solitary

       confinement in the RMHU or otherwise ameliorate the conditions under which

       Mr. Hendrix is held and provide him with effective mental health treatment and

       programming;

 3.    Enter judgment in favor of Mr. Hendrix for reasonable actual and compensatory,

       including consequential, damages against each of the Defendants, jointly and

       severally, to compensate Mr. Hendrix for his pain, suffering, and other hardships

       arising from the Defendants’ deliberate indifference to his medical needs and due

       process violations;

 4.    Enter judgment for Mr. Hendrix for reasonable punitive damages against each of

       the Defendants;

 5.    Award Mr. Hendrix the costs of this action, including reasonable attorneys’ fees;

 6.    Retain jurisdiction of this case until the Defendants have fully complied with the

       orders of this Court; and

 7.    Grant such other and further relief as this Court deems just and proper.




                                        29
   Case 9:20-cv-00743-GTS-TWD Document 1 Filed 07/02/20 Page 30 of 30




                                 Respectfully submitted,

Dated: July 2, 2020              By: /s/ James D. Arden
New York, New York               James D. Arden
                                 Cassandra Liu
                                 Mariah M. Vitali
                                 SIDLEY AUSTIN LLP
                                 787 Seventh Ave
                                 New York, NY 10019
                                 Telephone: (212) 839-5889
                                 jarden@sidley.com
                                 cassandra.liu@sidley.com
                                 mvitali@sidley.com




                                   30
